UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C., 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 30, 2011 New Mexico Software, Inc. (Exact name of registrant as specified in its charter) Nevada 333-30176 91-1287406 (State of other jurisdiction of (Commission (IRS Employer incorporation) File Number) Identification No.) 5021 Indian School Road NE Suite 100 Albuquerque, NM 87110 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (505) 255-1999 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01. Changes in Registrants Certifying Accountant On December 30, 2011, the registrant dismissed Seale and Beers, CPAs (Seale and Beers) as our independent auditors.This action was approved by our Board of Directors. The report of Seale and Beers on our financial statements as of December 31, 2010 did not contain an adverse opinion or a disclaimer of opinion, and was not qualified or modified as to uncertainty, audit scope, or accounting principles. In connection with the audit of our financial statements for the periodended December 31, 2010 and through the date of this Form 8-K, there were: (i)no disagreements between the Company and Seale and Beers on any matters of accounting principles or practices, financial statement disclosure, or auditing scope or procedures, which disagreements, if not resolved to the satisfaction of Seale and Beers, would have caused Seale and Beers to make reference to the subject matter of the disagreement in its report on our financial statements for such period, and (ii) no reportable events within the meaning set forth in Item304(a)(1)(v) of RegulationS-K. On December 30, 2011, we engaged L.L. Bradford and Company (L.L. Bradford) as our independent registered accounting firm.Since our inceptionthrough the date of this Form 8-K, we did not consult with L.L. Bradford on (i)the application of accounting principles to a specified transaction, either completed or proposed, or the type of audit opinion that may be rendered on the registrants financial statements, and L.L. Bradford did not provide either a written report or oral advice to the registrant that was an important factor considered by the registrant in reaching a decision as to any accounting, auditing, or financial reporting issue; or (ii)the subject of any disagreement, as defined in Item304 (a)(1)(iv) of RegulationS-K and the related instructions, or a reportable event within the meaning set forth in Item304(a)(1)(v) of RegulationS-K. We provided Seale and Beers a copy of the disclosures contained herein and requested that Seale and Beers furnish us with a letter addressed to the Securities and Exchange Commission stating whether or not Seale and Beers agrees with our statements in this Item4.01.A copy of the letter dated December 30, 2011, furnished by Seale and Beers in response to that request, is filed as Exhibit16.1 to this Current Report. Section 9- Financial Statements and Exhibits Item 9.01. Exhibits EXHIBITS Exhibit Number Description 16 Letter from Seale and Beers, CPAs to the US Securities and Exchange Commission 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. New Mexico Software, Inc. By: /s/Richard F. Govatski Richard F. Govatski, CEO Date: Janaury 17, 2011 3
